DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                                RAYMOND PLATT,
                                   Appellant,

                                          v.

                               STATE OF FLORIDA,
                                    Appellee.

                                   No. 4D16-148

                                 [February 7, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. 14-13174
CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark J. Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

GERBER, C.J.

    The defendant appeals from his convictions and sentences for one
count of grand theft and one count of uttering a forged instrument. On all
of the arguments which the defendant raises in appeal of his convictions,
we affirm his convictions without further discussion.

    However, on the defendant’s argument that the trial court erred by
failing to renew the offer of counsel or conducting another Faretta 1 hearing
before sentencing, we agree. As we recently stated in Birlkey v. State, 220
So. 3d 431 (Fla. 4th DCA 2017):

             As sentencing is a critical stage of a criminal proceeding
         . . . a trial court must renew the offer of counsel even if the
         defendant has previously waived counsel. Prior to sentencing,
         even if a defendant does not request appointment of counsel,

1   Faretta v. California, 422 U.S. 806 (1975).
      this omission is not considered a knowing waiver of the right
      to counsel.

      ....

         Sentencing is a critical and often complicated part of the
      criminal process involving subtleties that may be beyond the
      appreciation of the average layperson. A defendant who is
      unfamiliar with the post-conviction process may inadvertently
      waive a meritorious argument that he or she might otherwise
      have raised on appeal.        Given these intricacies, it is
      particularly important that a sentencing court be certain that
      a defendant understands the perilous path he or she traverses
      by proceeding to sentencing without the benefit of counsel.

Id. at 435-36 (internal citations and punctuation omitted).

   Based on the foregoing, we vacate the defendant’s sentences on both
counts and remand for a new sentencing hearing, at which the trial court
shall renew the offer of counsel or conduct another Faretta hearing if the
defendant again seeks to represent himself during sentencing. Our
holding moots the defendant’s other arguments attacking his sentence,
though the defendant may raise those arguments to the trial court should
those arguments become relevant during the sentencing hearing.

   Convictions affirmed; sentences reversed; remanded for resentencing.

TAYLOR and CONNER, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2